Citation Nr: 0425988	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a low back 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant was a member of the Arkansas Army National Guard 
from May 1995 to September 2000.  This claim originates in an 
injury that occurred while appellant was performing initial 
active duty for training (ADT) during the period August 1995 
to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) that denied service 
connection for residuals of a low back disorder.

This claim was remanded to RO for further development in 
September 2003.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in April 2003.  A transcript of 
that hearing has been associated with the file.


FINDINGS OF FACT

1.  Appellant was treated for low back pain consequent to 
trauma in September 1995, during his period of initial ADT.

2.  Appellant currently manifests low back pain, but 
competent medical evidence of record reveals that appellant 
does not currently have a diagnosed underlying disorder or 
disability of the lower back.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by ADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for a low back 
disorder, a substantially complete application was received 
in December 2000; the claim was denied by rating decision in 
April 2001.  Prior to the denial, the AOJ sent appellant 
duty-to-assist letters in January and April 2001, neither of 
which fully satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not specifically contain the fourth element, the Board 
finds that appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to his claim.   The duty-
to-assist letters of January and April 2001, the original 
rating decision of April 2001, the Statement of the Case 
(SOC) in August 2001, and the Supplemental Statement of the 
Case (SSOC) in August 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  The 
Board remanded the claim to RO in September 2003, in part to 
ensure that VCAA duty-to-notify requirements were complied 
with, and RO sent appellant a VCAA letter in March 2004 in 
compliance with the remand.  Finally, the Board notes that 
appellant had a Travel Board hearing in April 2003 during 
which the Chairman verbally discussed the VCAA with 
appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records.  Appellant has 
not identified any relevant VA or private medical records 
that should be pursued for resolution of the claim.  The 
Board remanded the claim to RO in September for additional 
development, i.e. to afford appellant a new VA medical 
examination and to make another attempt to obtain additional 
government or VA medical records, if any, which may have 
relevant evidence, and that development was accomplished.  
Finally, appellant was afforded a Travel Board hearing in 
which to personally present any evidence or arguments 
relevant to the issue of service connection.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was ordered to perform initial ADT for 22 weeks, commencing 
in August 1995, that ADT to consist of basic training at Fort 
Jackson, South Carolina, and Advanced Individual Training 
(AIT) at Fort Huachuca, Arizona.

A Department of the Army Form 2173 (Statement of Medical 
Examination and Duty Status) shows that appellant was injured 
in September 1995 at Fort Jackson during his basic training.  
A subsequent National Guard medical examination in April 1996 
diagnoses mechanical low back pain and records that appellant 
had a gradual onset of low back pain during basic training 
with no known specific trauma.  The subsequent endorsement by 
the National Guard unit commander in May 1996 attests that 
appellant was on active duty from August 1995 to March 1996 
and had been released from IADT while on limited duty profile 
for his back. 

A Troop Medical Clinic (TMC) note from Fort Huachuca dated 
December 1995 shows appellant complained of severe 
intermittent low back pain of two weeks duration.  The 
impression was low back strain.  A TMC note from January 1996 
shows that appellant continued to complain of severe low back 
pain unrelieved by pain medication or stretching exercises.

A memorandum from the U.S. Army Intelligence School at Fort 
Huachuca shows that appellant was released from active duty 
in March 1996 and returned to his National Guard unit because 
he was physically unable to take the Army Physical Fitness 
Test (APFT), a prerequisite for graduation.

An individual sick slip dated March 1996 imposes a limitation 
on types of physical activities that appellant could be 
expected to perform during military physical training.  
Another TMC note from the same month shows appellant 
complained of severe lower back pain of four months duration; 
on examination, a painful lump was found on the back.  A 
physician's note in March 1996 provides an impression of low 
back sprain.  

TMC notes from April and May 1996 show that appellant 
continued to complain of low back pain.  X-rays in May showed 
mild right concave lumbar scoliosis but were otherwise 
normal.  There was mild tenderness to palpation in the left 
lumbar area.

A "To Whom it may Concern" note from Physical Therapy 
Section dated May 1996 shows that appellant was evaluated for 
back pain of 7 months duration; findings were marked weakness 
of the L1 hip support muscles with weakness, and pain with 
resistance to left hip flexor.  Appellant was on "light 
duty" profile in May 1996 and could not be removed from 
active duty due to his unresolved ADT injury.

A TMC treatment note dated July 1996 shows appellant 
continued to complain of constant dull pain, worse at night.  
A physical profile the same month placed appellant on non-
drill status until the problem cleared.

A TMC note dated September 1996 shows appellant continued to 
have low back pain, especially at night, but the condition 
was much improved.  Impression was "strain resolved" and 
appellant was cleared to return to military duty.

Appellant executed an NGB Form 134-4-R (National Guard 
Soldier Claim Form for Incapacitation Pay) in September 1996 
attesting that he was unemployed in September 1996 due to 
duty-related injury.  
 
A Commander's Statement in October 1996 shows that appellant 
had been incapacitated from attending training or earning 
income from March 1996 until that time.  

Appellant executed an Initial Medical Review/Annual Medical 
Certificate in March 1997 stating that he had received 
incapacity pay from VA in 1996 but had no physical disability 
at the time of the document.
  
An Individual Sick Slip dated December 1999 continues a "no 
military duty" profile for back injury.  

The file contains a memorandum from an unidentified medical 
provider or chiropractor dated November 1999.  The memo 
states that appellant had served two years active duty and 
was at the time in the National Guard, and had injured his 
back in 1995 during basic training.  Appellant reported that 
he had several days of significant back pain at the time of 
the injury, and intermittent back problems ever since.  
Appellant complained of pain in the lumbosacral region, 
without radiation into the lower extremities, with activities 
such as sit-ups or running more than one mile.  On 
examination, appellant had good range of motion in the back 
and had a negative straight leg-raising test.  Appellant had 
no neurological defects in the lower extremities.  X-rays 
were unremarkable except for a questionable spondylosis 
without listhesis at the lumbosacral junction. The examiner's 
opinion was that appellant had intermittent lumbar symptoms, 
possibly secondary to spondylolysis or disc pathology from 
his previous injury.   

Appellant submitted the instant claim for service connection 
for a back injury in December 2000.  RO denied the claim by a 
rating decision in April 2001 based on a finding that there 
is no evidence that appellant has a current lower back 
disability.

Appellant underwent a VA medical examination of the spine in 
July 2001.    Appellant reported that he had been injured 
while rappelling in 1995.  Appellant reported that physical 
therapy had helped him very slightly, but that he continued 
to have low back pain without radiation.  Appellant 
complained of pain in the left paraspinal region and lower 
lumbar region, but denied neurological symptoms, bowel or 
bladder control problems, or radiation.  On examination, 
appellant ambulated normally and had a full range of motion 
without pain in the lumbar spine.  There was mild tenderness 
to palpation in he lower paraspinal muscular region on the 
left.  Examination of the lower extremities showed 5/5 
strength in all muscle groups.  Appellant had 2+ deep tendon 
reflexes and no clonus.  Appellant was fully and 
symmetrically sensate.  Appellant's straight leg raise test 
was negative bilaterally.  X-ray examination of the lumbar 
spine, anterior-posterior, lateral spot views showed no 
degenerative changes or alignment problems.  The examiner's 
assessment was that appellant's physical examination and X-
rays were essentially normal. Appellant showed some muscular 
pain probably not related to a residual from his injury in 
1995, six years previously. According to the examination, 
appellant should really have no current functional loss or 
limitations.

Appellant submitted a VA Form 9 in September 2001 in which he 
took exception to VA's denial of service connection in 
several respects.  First, appellant asserted that there were 
differences in the X-ray opinions about the severity of his 
back pain.  Second, appellant asserted that there were 
differences in the findings by military and VA doctors in 
regard to appellant's range of motion.  Third, appellant 
asserted that VA has not considered the findings of the 
National Guard medical board that determined appellant's 
injuries warranted his discharge from the National Guard for 
medical reasons.  Fourth, appellant took exception to a 
finding of non-chronicity based on no continuity of treatment 
subsequent to discharge; appellant asserted that he did not 
seek medical treatment because he could not afford it, not 
because it was not necessary.  Finally, appellant asserted 
that the VA medical examination in July 2001 was inadequate.

Appellant testified at a Travel Board hearing in April 2003.  
Appellant testified that he injured his back in 1995, during 
a rappelling exercise in basic training at Fort Jackson 
(Transcript, pg. 2-3).  During the rappelling, appellant 
slammed into the wall and felt an immediate sharp pain in his 
back (Transcript, pg. 3).  Appellant initially thought that 
he could walk the pain off, but a dull pain persisted through 
the night (Transcript, pg. 4).  Appellant went to sick call 
the following day and was simply given aspirin (Transcript, 
pg. 5-6).  Prior to the conclusion of basic training, 
appellant returned to the medical treatment facility for a 
limited-duty profile because he could do not do the sit-up 
portion of the APFT (Transcript, pg. 6).  Sit-ups caused 
appellant's back to pop, and that continues to this day 
(Transcript, pg. 6).  Appellant's physical activities were 
never limited by a back condition prior to this injury 
(Transcript, pg. 6).  

Appellant testified that he did not receive any X-rays during 
basic training, and left basic training with a limited duty 
profile (Transcript, pg. 7).  His next assignment was to Fort 
Huachuca for Advanced Individual Training (AIT), during which 
appellant was able to do everything except the sit-up portion 
of the APFT (Transcript, pg. 7).  Over time, appellant's back 
pain began to negatively affect his ability to run 
(Transcript, pg. 8).  Appellant was ultimately discharged 
from service in May or June 1997 because he could no pass the 
APFT (Transcript, pg. 9). 

Appellant testified that after AIT he returned to his 
National Guard unit, during which time he received physical 
therapy at Jacksonville Air Force Base for at least six 
months (Transcript, pg. 10-11).  The physical therapy seemed 
to help temporarily, but the disorder always returned when 
appellant tried to do sit-ups (Transcript, pg. 11).  
Appellant has overheard one doctor say something about the 
problem being a disc, while another has said something about 
the problem just being a muscle strain (Transcript, pg. 12).  
Appellant has not received medical treatment for the last 
several years because he cannot afford it (Transcript, pg. 
13). Appellant has not had any private physical examinations 
(school, insurance, etc.) subsequent to his discharge 
(Transcript, pg. 15).

Appellant testified that he currently has back pain every 
day, in the area of the original injury (Transcript, pg. 14).  
Appellant deals with his pain by avoiding certain activities 
and by taking pain relievers when necessary (Transcript, pg. 
13).  

The Board remanded the claim back to RO in September 2003.  
RO was instructed to comply with the duty-to-notify 
provisions of the VCAA, to pursue all available service 
personnel and medical records not already associated with the 
file, pursue all available VA medical records not already 
associated with the file, and afford appellant another VA 
medical examination.

Appellant underwent a VA medical examination for his back in 
April 2004.  The examiner reviewed the C-file in its 
entirety.  Appellant reported that he had injured his back 
while rappelling in basic training, that he was able to 
continue through AIT despite his back problem, and that he 
was discharged from the National Guard in 2000.  Appellant 
reported that his low back pain and discomfort have been 
continuous since his discharge.  Appellant stated that he had 
received physical therapy while he was in the National Guard, 
which was effective in reducing his symptoms by approximately 
50%.  Appellant stated that he is not currently taking 
medication or receiving therapy for the back, and has not 
seen a physician because he cannot afford to do so.  

Appellant complained that the pain is always present and is 
usually level 1 or 2 in its intensity, flaring to level 5 out 
of 10; flare-ups last approximately one to two days and then 
the pain returns to baseline level.  Appellant has had 
approximately six to eight flare-ups during the past year.  
During flare-ups appellant is unable to lift or bend; this 
does not cause appellant undue difficulty in his current job 
as a teacher.  Appellant described the pain as low back 
midline and also left side of midline, and typically of a 
burning or stabbing nature that does not radiate into the 
leg.  Pain is precipitated by extended standing, extended 
walking more than two miles, running more than two miles, and 
attempting to do sit-ups.  Pain is alleviated by sitting or 
lying down and by taking anti-inflammatory medication.  
Appellant does not need to use a cane, crutches, or back 
brace.  Appellant is not dizzy or unstable.  Appellant has 
had no surgeries.  Appellant can walk two miles, can perform 
self-care, and can perform walking and transfer activities as 
needed.  Appellant is able to perform work-related 
activities, recreational activities, and drive without 
difficulty.

On physical examination, the range of motion of appellant's 
thoracolumbar spine was 0 to 90 degrees, although appellant 
stated that his spine is somewhat tender in range of motion 
greater than 60 degrees.  Extension, bilateral lateral 
flexion, and bilateral lateral rotation were all 0 to 30 
degrees.  Appellant was observed to have intact motor 
strength with ambulation and normal precipitating gait.  
Heel-and-toe walking and tandem walking were normal.  
Appellant had 5/5 muscle strength in the lower extremities.  
Toes were up and down going.  Appellant had 2+ pulses in the 
dorsalis pedis and posterior tibial pulses.  Appellant had 
intact sensation in all areas.  Appellant had 2+ and 
symmetric reflexes in the quadriceps and Achilles tendon.

Examination of appellant's lumbar spine showed step-off.  
Appellant was mildly tender to palpation in the paraspinal 
muscles of the lumbar spine in the left.   The examiner noted 
that appellant was not having a flare-up at the time, so that 
examiner could not provide evidence of any additional 
limitation caused by pain, fatigue, weakness, or lack of 
endurance during flare-up periods.  The examiner was unable 
to observe objective evidence of painful motion, spasm, 
weakness, or tenderness.   Appellant displayed no fixed 
postural abnormalities, including ankylosis, and no 
abnormalities associated with the muscles of the back.  
Appellant had no difficulty walking.  There was no notation 
of gastrointestinal symptoms due to pressure in the costal 
margins and no dyspnea.  Appellant had normal motor tone in 
the bilateral lower extremities.  Appellant was noted to have 
some probable exaggeration of symptoms with low back, 
including grimacing with forward flexion greater than 60 
degrees.   

X-rays taken at the time of the VA medical examination 
included anterior-posterior and lateral spot views of the 
lumbar spine.  These showed no degenerative changes 
spondylosis,  spondylolisthesis, acute fractures, or 
subluxations.

The VA medical examiner's opinion was that he could not draw 
a conclusion from his stated injury to his current 
complaints, due to the mild nature of the injury described 
and the lack of objective physical findings on either 
physical examination or X-rays.  In regard to pain, there is 
pain on range of motion testing, and it is conceivable that 
pain could further limit function after appellant is on his 
feet all day.  However, it is not feasible to attempt to 
express this in terms of additional limitation of motion 
within any degree of medical certainty.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  Service 
connection may also be granted for disability from diseases 
and injuries incurred in or aggravated by ADT.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability (emphasis added).  In this case, there 
is no such medical evidence.  Neither the VA examiner in July 
2001 nor the VA medical examiner in April 2004 was able to 
diagnose a disabling condition in he back, despite a battery 
of diagnostic tests and X-rays.  The only symptom of which 
appellant has complained has been pain, but pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This is the essence of the first part of 
the Hickson analysis.  The term "disability" as used for VA 
purposes refers to impairment of earning capacity due to 
disease, injury, or defect, rather than the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448  
(1995).  In this case, not only is there no diagnosed 
disability of the lower back, but also there is evidence that 
appellant's claimed back disorder does not cause an 
impairment of appellant's earning capability and thus is not 
a "disability" for VA purposes.  The Board therefore finds 
that the first part of the Hickson test is not satisfied.

The Board notes that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note (1) (2003).  Appellant achieved normal 
range of motion in the most recent medical examination of 
record, that of April 2004, so objective evidence shows that 
there is no disability based upon limitation of range of 
motion.  

The second part of the Hickson analysis requires medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury.  In this 
case, service medical records and National Guard personnel 
records show that appellant was treated for a back injury 
while in ADT, that he was repeatedly treated for back pain 
while on active duty, and that he was released from active 
duty and returned to the National Guard because he was still 
unable to complete the APFT.  The Board accordingly finds 
that there is medical evidence of an in-service injury, and 
the second part of the Hickson analysis is satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed present disability and military 
service.  Given that there is no evidence of a current 
disability, there can be no evidence of nexus.  Further, the 
VA medical examiner in April 2004 stated that he could not 
find a relationship between the in-service injury and 
appellant's symptoms, regardless of whether those symptoms 
constitute a "present disability" under VA policy, and the 
VA medical examiner in July 2001 stated that appellant's 
current pain is "probably not" related to a residual of the 
in-service injury in 1995.  The third part of the Hickson 
test has accordingly not been satisfied.  

The Board recognizes that appellant sincerely believes that 
there is a logical connection between his present back pain 
and the back injury that he suffered in service.  However, 
that a condition or injury occurred in service, alone, is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetic v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of a current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 f.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, even if appellant was arguably discharged with a 
disability, VA cannot grant service connection if that 
disability is no longer shown at the time that appellant's 
claim is adjudicated.  

The Board also recognizes that appellant believes that there 
is an inconsistency between the findings of Army physicians 
and/or National Guard physicians on the one hand, and VA 
physicians on the other, in regard to appellant's symptoms or 
whether there is a disability.  However, given that there 
were more than five years between the military medical 
treatments and the VA medical examinations, it is neither 
surprising nor inconsistent that the evidence reflects a 
change in appellant's condition over time.  And, given that 
the service medical records showed a gradual progressive 
improvement in appellant's condition, it is not surprising 
that the claimed disability no longer existed at the time 
that the VA medical examinations were conducted.  To that 
extent, the VA medical evidence is in fact very consistent 
with the military medical evidence. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for a low back disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



